PER CURIAM.
Appellant, Joseph Muscaro, appeals his conviction for grand theft of jewelry. We reverse the conviction and remand for a new trial based upon a holding that the trial court reversibly erred by precluding the defense counsel from arguing, in closing argument, the lack of evidence of the jewelry. It is well settled that defense counsel is entitled to point out the absence of evidence on a particular issue. Williamson v. State, 459 So.2d 1125 (Fla. 3d DCA 1984).
Having reversed for a new trial, we do not find it necessary to address the second point appellant has assigned as error, since this alleged error is unlikely to recur upon retrial.
Reversed and remanded.